EXHIBIT FOR IMMEDIATE RELEASE TETRA TECHNOLOGIES, INC. ANNOUNCES A TRANSITION IN EXECUTIVE MANAGEMENT March 20, 2009 (The Woodlands, Texas), TETRA Technologies, Inc. (TETRA or the Company) (NYSE:TTI) today announced that effective May 5, 2009, Geoffrey M. Hertel will step down from his position as President and Chief Executive Officer and will be replaced by Stuart M. Brightman, TETRA’s current Executive Vice President and Chief Operating Officer. Geoffrey M. Hertel, President and Chief Executive Officer, stated, “TETRA has announced today that it has formalized a succession plan whereby I will step down as President and CEO on May 5, 2009, and Stuart Brightman, our current COO, will succeed me.
